Citation Nr: 9931815	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-19 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic bronchitis, claimed as a 
residual of exposure to mustard gas during service.

2.  Entitlement to service connection for an eye disorder, 
claimed as a residual of exposure to mustard gas during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1941 to October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the residuals of exposure to mustard gas 
during service.  

The case was previously before the Board in April 1998 and 
May 1999, when it was remanded for development of mustard gas 
exposure information.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of exposure to mustard gas or 
Lewisite during service.

3.  There is no competent medical evidence of any symptoms, 
or disorders, of exposure to mustard gas or Lewisite during 
service.  

4.  The current medical evidence of record reveals that the 
veteran has a diagnosis of chronic bronchitis.  

5.  The earliest medical reports dealing with any chronic 
bronchitis are dated  49 years after service and do not 
relate the bronchitis to active service.  

6.  The current medical evidence reveals that the veteran is 
diagnosed with macular degeneration.

7.  There is no medical opinion, or other competent evidence 
linking chronic bronchitis or macular degeneration to the 
veteran's active military service.  

8.  The veteran does not have chronic bronchitis and/or 
macular degeneration as a result of disease or injury during 
his active military service.

9.  The veteran has not presented competent evidence of a 
nexus between his current disabilities and active service.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  

2.  The appellant has not presented a well grounded claim for 
service connection for macular degeneration, an eye disorder, 
as a residual of exposure to mustard gas during service, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.316 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman, if a veteran has one 
of the diseases specified 38 C.F.R. § 3.316 then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  With respect to 
service connection for a respiratory disorder, this is 
exactly what has been done in the instant case.  As such, the 
Board must find that the veteran's claim for service 
connection for a respiratory disorder is well grounded.  
Pearlman v. West, 11 Vet. App. 443 (1998).

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

II.  Medical Evidence

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with medical treatment records covering the veteran's 
entire period of military service.  There is no indication in 
any of the service medical records that the veteran suffered 
from any respiratory or eye disorders during military 
service.  In October 1945 separation examination of the 
veteran was conducted.  The veteran's eyes and lungs were 
normal with no abnormalities noted by the examining 
physician.  A chest x-ray revealed no significant 
abnormalities.  

An October 1977 letter from a private eye clinic reveals that 
the veteran was diagnosed with macular degeneration.  An 
April 1993 letter from a private physician confirms the 
diagnosis of macular degeneration.  This letter also 
indicates that the veteran has keratosis lesions on his face 
near his eyes.  At this point Board notes that keratosis are 
benign skin lesions and not the eye disorder keratitis for 
which presumptive service connection on the basis of exposure 
to mustard gas is warranted.  38 C.F.R. § 3.316(a)(1) (1999).  
An April 1994 VA dermatology treatment note confirms that 
these are benign skin lesions and the accompanying diagram 
show their location near the veteran's eyes.  

VA medical treatment records dated in 1994 reveal that the 
veteran was treated for bronchitis.  A September 1994 
treatment record contains the diagnosis of "chronic 
bronchitis."

III.  Exposure Evidence

In February 1993 the veteran submitted his claim for service 
connection for the residuals of mustard gas exposure.  In 
this letter the veteran stated that he was stationed at Camp 
Blanding, Florida in March 1942.  He asserted that he was 
involved in testing protective clothing, gas masks, and 
ointments and that he was exposed to tear gas and mustard gas 
during this testing.  He specifically stated that while in 
the testing chamber he was ordered to remove the gas mask and 
breath in the gas.  

The veteran also stated that in July 1942 his unit was 
transferred to Indian Town Gap, Pennsylvania.  He asserted 
that he was again exposed to mustard gas in a laminated tent.  
He stated that again his mask was released so that he 
breathed in the gas.  He asserts that these tests were "top 
secret."  

The veteran submitted several statements from service 
comrades.  An April 1993 statement from Thomas Allen 
indicates that gas training was conducted at Indian Town Gap, 
but that he had no knowledge of what chemicals were used.  An 
April 1993 letter from Ed Masso states that he recalled 
protective clothing testing at Camp Blanding and Indian Town 
Gap.  This letter refers to the use of mustard gas but also 
refers to a magazine article as the confirming source of this 
information.  

A February 1996 lay statement from Fred Timm states that the 
veteran and he were involved in testing masks and clothing at 
Camp Blanding and that tear gas, mustard gas, and Lewisite 
were the chemical agents used.  Two other lay statements were 
submitted in March 1996.  These letters restate the 
allegations of testing noted above.  

In May 1994 the veteran provided sworn testimony at a hearing 
before a RO hearing officer.  His testimony regarding gas 
testing and exposure is essentially similar to the written 
statements noted above.  

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  However, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service.  
Section 5.18 f provides instructions on the development of 
evidence of exposure to chemical weapons agents for Army 
veterans.  The section states that "[p]rior to the early 
1950s, information about a person's participation in any kind 
of testing by the Army was place in the individual's service 
medical records (SMRs).  These records are stored at the 
National Personnel Records Center [NPRC] in St. Louis and can 
be obtained by submitting a 3101 request for information."  
M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 f.  The 
section also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point the VA Central Office 
Rating Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  Finally, M21-1, Part 
3, Chapter 5, Subchapter II, Section 5.18 f (4) also 
instructs that development of claims involving Army chemical 
weapons testing prior to 1955 can also be developed by a 
check for records at the Army Chemical and Biological Defense 
Command at Aberdeen Proving Grounds, Maryland.  The RO has 
checked all of these available sources in an attempt to 
verify the veteran's allegations of exposure to mustard gas 
during military.  

As noted above in Section II, the RO has obtained the 
veteran's service medical records.  These records appear to 
be complete.  There is absolutely no indication in any of the 
service medical records that the veteran participated in any 
testing involving exposure to mustard gas or Lewisite. 

The RO contacted the NPRC with a request for a specific 
search for records related to gas exposure.  In March 1996 
NPRC replied that there was no indication on any such 
treatment.  In August 1998 the RO contacted the VA Central 
Office Rating Procedures Staff and requested a search of the 
lists of service department personnel who were subjected to 
chemical weapons testing.  The veteran's name was not found 
on any of the lists.  

The RO also requested assistance from the Army Chemical and 
Biological Defense Command at Aberdeen Proving Grounds, 
Maryland.  In November this command responded and stated 
unequivocally that "Camp Blanding was not a site where human 
experimentation using chemical agents occurred."  The 
response indicated that standard training chemical warfare 
training was conducted at this location.  This reply 
contained enclosures of Army reference material indicating 
that standard gas mask training was conducted using tear gas 
and chlorine gas.  This reply also contained extracts of 
reports from Camp Blanding during the period of time that the 
veteran indicates that he was stationed there.  These reports 
indicate that tests were conducted using gas masks and 
chemical protective clothing.  However, the stated purpose of 
the wear tests was not to ascertain the protective ability 
against chemical agents.  Rather, the tests were for the 
purpose of ascertaining the ability of troops, and the 
clothing, to withstand extending wearing of heavy protective 
clothing in the hot and humid conditions exhibited at Camp 
Blanding.  

In June 1999  the Army Chemical and Biological Defense 
Command provided a second reply with respect to the veteran's 
allegations of mustard gas exposure at Indian Town Gap.  The 
reply did not indicate that mustard gas was used.  Rather, 
the reply indicated that tear gas and chlorine were used.  
This reply also indicates that personnel had to remove their 
gas masks during such training to prove to the solider that 
the gas mask did work to protect them.  

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

The Board understands that the veteran, and the service 
comrades who submitted statements on his behalf, believe that 
they were exposed to mustard gas and Lewisite during secret 
testing procedures.  However, the evidence does not support 
this.  The Board has no doubt that the veteran participated 
in chemical warfare training at Camp Blanding and Indian Town 
Gap.  However, the evidence supports that this training did 
not involve mustard gas or Lewisite.  No evidence of mustard 
gas exposure has been found in a search of:  the veteran's 
service medical records; the mustard gas exposure lists held 
by VA; or, the material held by the NPRC.  Also,  the Army 
Chemical and Biological Defense Command has indicated that 
mustard gas was not used at Camp Blanding or Indian Town Gap.

There are two facts in the veteran's allegations which do not 
support that the veteran was exposed to mustard gas.  First, 
the veteran indicates that he had to remove his mask, or had 
it removed for him, while he was in the gas chamber.  This is 
consistent with the information provided by the Army that 
this was done to prove to the soldiers that the masks 
provided protection.  As the veteran's statements indicate, 
he did not feel any ill effects until his mask was removed, 
at which time his skin and eyes burned and he coughed and 
gagged.  This is consistent with exposure to tear gas as 
indicated in the responses by the Army.  Also, none of the 
statements submitted indicate that the veteran was ever 
examined by medical personnel subsequent to his alleged 
exposure.  If the veteran was involved in secret tests as he 
claims, he would have been examined by medical personnel.  
Specifically, the tests that the veteran asserts he underwent 
were to ascertain the effect of mustard gas on human subjects 
and to ascertain the effectiveness of protective measures.  
As such, medical examination would be critical to retrieve 
the test data.  The veteran does not indicate any such 
activity.  

The Board finds that the veteran's allegations of exposure 
are consistent with standard training involving the use of 
tear gas.  After checking all appropriate sources, no 
evidence that the veteran was exposed to mustard gas during 
service has been found.  Therefore, the Board finds as fact 
that the veteran was not exposed to mustard gas or Lewisite 
during his military service.  

IV.  Analysis

A.  Eyes

The medical evidence of record reveals that the veteran is 
diagnosed with macular degeneration.  This is not one of the 
diseases which warrant presumptive service connection on the 
basis of exposure to mustard gas.  38 C.F.R. § 3.316 (1999).  
As noted above, the regulation provides for a relaxed 
standard rather than the generally applicable Caluza test 
with respect to inservice exposure and nexus.  However, the 
regulation does not relieve the veteran from the requirement 
of submitting competent medical evidence of a current 
disability. 

Simply put, the veteran does not have one of the diseases 
specified in 38 C.F.R. § 3.316.  Without a current 
disability, the veteran's claim cannot be well grounded.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.316 (1999); Pearlman v. West, 
11Vet. App. 443 (1998); see also Degmetich v. Brown,  104 F. 
3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the present case the veteran has submitted competent 
medial evidence that he is diagnosed with macular 
degeneration, an eye disorder.  However, the earliest 
evidence of this disorder is in 1977, over three decades 
after the veteran separated from military service.  Also, 
there is no competent medical evidence which in any way 
relates the veteran's macular degeneration to his military 
service.  The veteran does not meet the elements required for 
the claim for service connection for an eye disorder to be 
well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996); Pearlman v. West, 11Vet. App. 443 (1998). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

B.  Lungs

Whether or not the veteran meets the requirements of 
38 C.F.R. § 3.316, including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  Under this regulation, the 
Board is charged with the very difficult task of ascertaining 
what transpired more than fifty years ago with very little 
evidence to consider.  Pearlman v. West, 11 Vet. App. 443 
(1998).

In the present case the veteran has a current diagnosis of 
chronic bronchitis which is one of the diseases specified in 
38 C.F.R. § 3.316 (1999).  As such, the veteran's claim is 
well grounded.  Pearlman v. West, 11 Vet. App. 443 (1998).  
However, the Board has full reviewed all of the evidence of 
record related to the veteran's allegations of exposure to 
mustard gas during service in Section III above.  The Board 
has found as fact that the veteran was not exposed to mustard 
gas during service.  With no evidence of exposure to mustard 
gas during service, the preponderance of the evidence is 
against the veteran's claim for service connection for 
chronic bronchitis as a residual of mustard gas exposure 
during service.  

Again, the veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the veteran 
has submitted no competent medical evidence linking his 
current chronic bronchitis to his period of military service 
over half a century ago.  

V.  Conclusion

The veteran's claim for service connection for an eye 
disorder is not well grounded.  He does not have one of the 
disabilities specified in 38 C.F.R. § 3.316 and he has not 
submitted any competent medical evidence of nexus required 
for the claim to be well grounded on a direct basis.  

The veteran's claim for service connection for a respiratory 
disorder as a result of mustard gas exposure is denied on the 
merits.  While the veteran does have chronic bronchitis, 
there is no evidence of mustard gas exposure during service.  
As such the preponderance of the evidence is against this 
claim.  Also, the veteran has not submitted the required 
evidence of nexus for the claim to be well grounded on a 
direct basis.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for chronic bronchitis, as a residual of 
exposure to mustard gas during service, is denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for an eye disorder as a residual of 
mustard gas exposure during active service is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

